Citation Nr: 1421101	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for a cervical spine disorder, claimed as cervical spondylitis. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee with crepitus.

5.  Entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage, right knee. 

6.  Entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage, left knee. 

7.  Entitlement to an initial rating in excess of 10 percent for left slight patellar subluxation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 1997 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 1997 decision denied a rating in excess of 10 percent for the left knee disability and a compensable disability rating for the right knee.  The Veteran filed a notice of disagreement with respect to these determinations in January 1998.  Pursuant to a rating decision dated in March 1998, the RO granted a 10 percent evaluation for the right knee disability and the Veteran subsequently submitted documentation stating that his appeal was satisfied only with respect to the right knee.  While his notice of disagreement as to the left knee disability remained pending, a statement of the case did not issue until August 2009.  The November 2007 rating decision denied a rating in excess of 10 percent for the service-connected right knee disability.

In September 2011 a Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

In November 2011 and May 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded the Veteran's claims in May 2013 for private treatment records from various providers to be obtained, to include Drs. Pratt, Beckford, Spektor, Krahn, Garland, Mays, Cunningham, and Klein.  Subsequent to the May 2013 Board remand, the Appeals Management Center (AMC) mailed the Veteran a letter in June 2013 requesting that the Veteran provide signed and dated medical authorization forms in order to obtain records from these facilities.  The Veteran thereafter submitted medical authorization forms for Drs. Pratt, Beckford, Krahn, Cunningham, and Klein.  A review of the record reveals that the AMC obtained private treatment records from Drs. Krahn, Cunningham, and Klein.  Moreover, Dr. Pratt informed the AMC that his treatment records could be obtained from OrthoMemphis.  These records were obtained and associated with the claims folder.  However, Dr. Beckford informed the AMC in a letter dated September 2013 that treatment records for the Veteran were destroyed.  Pertinently, there is no indication that the AMC informed the Veteran that records from Dr. Beckford were destroyed.  Therefore, the Veteran should be informed of such on remand.  See 38 C.F.R. § 3.159(e).  

Additionally, in a statement dated July 2013, the Veteran reported that he received treatment for his disabilities on appeal at the Naval hospital in Millington, Tennessee from 1992.  The Board observes that the claims folder is negative for any treatment records from this facility.  Inasmuch as VA is on notice of the potential existence of additional records from quarterly, or otherwise regular, treatment at this Naval Medical Center, records from any such treatment should be obtained prior to any further appellate review of this case following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board also notes that in a September 2013 supplemental statement of the case (SSOC) that continued the denial of the Veteran's claims currently on appeal, the AMC noted that medical records from the VA Medical Center in Memphis, Tennessee from June 1997 to August 2013 were reviewed.  However, the Board notes that the earliest VA treatment records associated with the electronic claims folder are dated in 2006, although an emergency room treatment record from August 2005 is also associated with the claims folder.  There is no indication in the claims folder that other VA treatment records dated prior to 2006 have been requested.    

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Finally, with regard to the Veteran's claim of entitlement to service connection for a cervical spine disability, an opinion as to the etiology of this disability was obtained in January 2013.  After review of the Veteran's claims folder, an AMC physician opined that it is less likely than not that the Veteran's current cervical spine disability is related to his military service.  The physician's rationale for their conclusion was based on a finding that the Veteran was evaluated once for a complaint of pain in the back of the neck in August 1988.  The physician further noted the assessment of a cervical strain that was treated conservatively, and there was no evidence of an ongoing problem with the neck while on active duty.  However, the Board observes that the Veteran was also treated for neck pain in November 1981 that was related to headaches.  He also complained of pain at the base of the skull in August 1983.  Pertinently, neither of these episodes of treatment was referenced in the rationale or otherwise addressed in their report.  As such, the Board finds that the rationale for the conclusion is inadequate for evaluation of the Veteran's claim and that another medical opinion should be obtained as to the etiology of the Veteran's cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the unavailability of records from Dr. Beckford, explain the efforts made to obtain those records, and inform the Veteran that he is ultimately responsible for providing the records.

2. Request any records from the Naval Medical Center in Millington, Tennessee dated from 1992 pertaining to the Veteran's sinus, cervical spine, and knee disabilities.  All attempts to secure this evidence must be documented in the claims folder.

3. Request any VA treatment records dated prior to 2006 from the VA Medical Center in Memphis, Tennessee pertaining to the Veteran's sinus, cervical spine, and knee disabilities.  All attempts to secure this evidence must be documented in the claims folder.

4. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current cervical spine disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50% or more) that the Veteran's current cervical spine disability is related to his military service, to include treatment for neck pain in November 1981 as well as pain at the base of his skull in August 1983 and cervical strain in August 1988.  All available lay and medical evidence should be considered.  The rationale for all opinions 
expressed must be provided.  

5. After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a SSOC, before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



